              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00052-MR-WCM


MICHAEL G. CAPPS,                )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                        ORDER
                                 )
CHUCK HESTER and DEPARTMENT )
OF INTERIOR,                     )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the pro se Plaintiff’s second

“Motion for Default Judgment” [Doc. 11].

      The Plaintiff, proceeding pro se, moves for a second time for a default

judgment against the named Defendants, Chuck Hester and the United

States Department of Interior.1 [Doc. 11]. The Plaintiff’s motion must be

denied. In order to obtain a default judgment against a defendant, a plaintiff

must first move for the entry of default. See Fed. R. Civ. P. 55(a). Once an

entry of default is made, the plaintiff may move for a default judgment. See

Fed. R. Civ. P. 55(b). Here, the Plaintiff has not sought the entry of default



1The Plaintiff previously moved for a default judgment [Doc. 9], which was denied on
June 8, 2020, two days before the present motion was filed [Doc. 10].


     Case 1:20-cv-00052-MR-WCM Document 15 Filed 06/22/20 Page 1 of 2
against the Defendants, and thus his motion for default judgment must be

denied as premature. Moreover, the entry of default would not be proper

here, as the Department of Interior has made an appearance and sought an

extension of time to answer [Doc. 14] and it appears that the Plaintiff has not

yet served the Defendant Chuck Hester. [See Docs. 8, 13]. For all these

reasons, the Plaintiff’s Motion for Default Judgment is denied.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motion for Default

Judgment” [Doc. 11] is DENIED.

      IT IS SO ORDERED.
                          Signed: June 22, 2020




                                          2



     Case 1:20-cv-00052-MR-WCM Document 15 Filed 06/22/20 Page 2 of 2
